Arthur Lazarus, Jr.: Mr. Chief Justice. In response to Mr. Justice Whittaker's question which is that Section 177 refers to treaties or conventions and his question was why I said that consent could be obtained in a statute?
Charles E. Whittaker: (Inaudible)
Arthur Lazarus, Jr.: Mere -- mere consent expressed in a statute is -- is the way I phrased it, Your Honor. And I think we can find the answer to that in two places. One of the places is in an 1871 statute which is codified as 25 U.S.C. Section 71. This is not cited in the briefs except in one footnote in my brief, which says that henceforth, no treaty shall be made with Indian tribes. And thereafter, Congress has dealt with Indian tribes on the basis of statutes frequently incorporating an agreement into the terms of the statute. In terms of decisions of this Court, there is the decision in Lone Wolf against Hitchcock, which is cited in our brief, I believe, at page 75. The citation is 187 U.S. 553, the 1903 decision, in which this Court held that Congress, by a statute, could abrogate a treaty with an Indian tribe. Insofar as Indian affairs are concerned, the decisions of this Court and the practice of Congress seems to have been that statutes are raised to the same level as treaties, and that a subsequent statute can override an earlier treaty. So now the treaties are no longer made, the will of Congress, and in this particular case, the consent of Congress is expressed in the statute. Now, of course, the expressed congressional consent cannot be found in the 1957 Act authorizing the power project.
Felix Frankfurter: But the -- the whole case of United States, as I understand it, is that that Act made a draft or authorized a plan to be made and the practically, the feasibly, the appropriately effective and only effective way of carrying out that which the Act of 1957 contemplated was to include portion of the Tuscarora Reservation. Needless to say, I'm not contesting that I agree with that but that's the case and that's the case that has to be met.
Arthur Lazarus, Jr.: I -- I believe they used necessity in two context, Your Honor. However, the Government does not claim, not in the briefs and not in argument here today, that there was any reference to Tuscarora lands in either of the statute or in the legislative history. The only reference --
Felix Frankfurter: I am talking about what counsel to the Power Authority said in his last remark.
Arthur Lazarus, Jr.: Well, counsel for the Power Authority said that a map had appeared in a newspaper in Niagara Falls. I submit, Your Honor that this has nothing to do with what Congress meant.
Felix Frankfurter: I think he also said in map that's been before the Committee of Congress.
Arthur Lazarus, Jr.: The -- what he said with respect to the map being before the Committee of Congress was that it did not have property lines on it. In other words, my -- my reference -- the methods -- if --
Felix Frankfurter: How do you said it was that it included that territory, it didn't have the label?
Arthur Lazarus, Jr.: That is correct. That is what he is saying. Now, it just so happens that that particular brochure, the exhibit to which he referred, was not before Congress. There is a -- and that is -- that is argued in the brief. But even assuming that it were, there is still no reference here that nobody looking at this map, at least no average Congress and then looking at this map could possibly deduce from this that Indian lands were caught.
Felix Frankfurter: No, but he might deduce that those lands were necessary and the fact that they were Indians doesn't make them any of the less method there.
Arthur Lazarus, Jr.: The -- he -- he could -- about the most he could deduce from that is that a reservoir was necessary. But this does not tell either the congressmen or anyone else where that reservoir is going to be located because a 60,000 acre-foot reservoir can be built in an infinite number of ways. It can be, as this plan reservoir is, 2,400 acres in surface and 25 feet deep on the average or you can have a reservoir covering 1,000 acres and 60 feet deep, just telling a member of Congress that we're going to build a 60,000 acre-feet reservoir doesn't tell him a thing about its size, shape or anything else. Now --
Earl Warren: May I ask if the Power Commission found that this was the only way that all of this water could be used or does it find that this was the best way?
Arthur Lazarus, Jr.: It found on the rehearing, and I might say that it is respondent's position that its whole discussion here is dicta. On rehearing, it said that this is the best way because of the community disruption and expense and delay. Now, the first time this was up before the Commission. In other words, the January 30, 1958 licensor, which is what this appeal is based on, when that came out, the Commission said “alternative lands are available”.
Earl Warren: Yes.
Arthur Lazarus, Jr.: And then it went up to the Court of Appeals, the Court of Appeals reversed or rather remanded for a very limited purpose. The Court of Appeals remanded for the sole purpose of finding out whether the 4 (e) finding could be made. And it said, “Come back to us within 15 days.” Now, the Commission noticed this for hearing and it set the hearing down on the issues presented in Section 7 of the Court of Appeals' opinion, and the issue in Section 7 of the Court of Appeals' opinion was solely the 4 (e) finding. And it was not until we got before the hearing examiner that we began to get into these myriad other issues about alternative lands and their community disruption and so forth, and what kind of use Tuscarora is made of the land. All of these things completely irrelevant to what the case was remanded for. So it's my basic position, one, that the finding of the Commission with respect to necessity in February of 1959, which sheer dicta was completely outside of what the case was sent back to the Court. Now, even assuming that the Commission had a right to make some kind of statement, they did not say and they have never said unequivocally that this land, Tuscarora land, is absolutely essentially to build the project. What they said was this land -- that the community disruption expense and delay make it unfeasible to take the alternative land. Now, I would like to show you just a little bit about that alternative land, because the Commission's 1959 finding had nothing whatsoever to do with facts that existed in 1957. The Commission's 1959 statement had to do with facts that existed in 1959. Now, for example, we have these expensive homes here, I believe, that was the Solicitor General's phrase, expensive homes that would have to be either moved or destroyed. Now, a good number of those expensive homes were built in 1958. Now, what this has to do with necessity in 1957, I don't understand. In addition to that, mind you, the alternatives were presented only by the Power Authority. And the Power Authority, we can well imagine, just put this in context, was not going to come up before the Commission on the remand and say, “Yes, alternatives are available because we, the Power Authority, had been building it the other way for a year and a half.” And they certainly were not going to come up before the Commission to try and prove that alternatives could be used. So what they did was, they took this area in here, 1695 acres, and they used it as the constant. That's what they've been working on. And there was no variation in that. So that when you eliminated this area on the Tuscarora Reservation which they claimed they needed, then we got to their artificial configuration just to where else they might go. But the fact is that in considering this 1695 acres, they kept not only the surface area but the height at constant and the reason they kept the height at constant was because they had ordered several million dollars worth of machinery for generators, etcetera, which they said they could not change. It would not take a higher reservoir. So all of the evidence before the Federal Power Commission is based on activities after January of 1958 when the license was issued. And all of this great expense, great delay, great communities disruption is caused solely by the fact that the Power Authority abandoned every possible alternative in 1957 and went ahead notwithstanding this litigation to build a project as if it were going to get Tuscarora land. Now, after the Federal Power Commission held against the New York Power Authority, the New York Power Authority came in with an application for an amended license. And now, for the first time we learn that we can raise these dikes by 15 feet and still use the machinery that was on order back in 1958. So we don't need to take 1721 acres, and we don't need to take 439 homes. We can raise the dikes here by 15 feet still using their machinery to take maybe 400 acres in there and get a 60,000 acre-foot reservoir. So that there is, on the facts, absolutely no necessity for taking Tuscarora lands even using their facts. And of course, their facts are 1959 facts, not 1957 facts.
Charles E. Whittaker: Mr. Lazarus, may I ask, what carved you to say to the Government's argument that the concluding phrase of Section 3 (2) owned by the United States modifies in this definition of the word “reservation” the preceding characterizations of national forests, tribal lands embraced with Indian reservations, military reservations, and other lands?
Arthur Lazarus, Jr.: I think my first answer to that is as it was obvious from the questions from the bench that the language speaks for itself. Tribal lands embraced within Indian reservations means on the face of the statute just that. We have a category, Tuscarora fits in to it, by definition, they fall in. Now, what I would like to do -- I might say that -- that the construction put on this by the Government is contrary to every case handed down in every jurisdiction with respect to fee lands. In other words, this Court in Candelaria case, in the Sandoval case, both of which are cited in my brief, and (Inaudible) said that fee lands, lands owned in fee by Indian tribes they're entitled to exactly the same protections as the lands held in trust by the United States.
Felix Frankfurter: But doesn't it depend in what connection that problem arises, it's now that the generality like that is healthy to construe the specific provisions, bearing as it does, on the exercise of the power of eminent domain.
Arthur Lazarus, Jr.: It helps -- it helps me in this way, Your Honor, that it throws -- that the general rule is that Tuscarora lands ought to be treated the way other lands are. So this draws a tremendous burden upon the Government to say that somehow Congress intended to make an exception to the general rule and the Federal Power. Congress never said it was making an exception. And mind you, when they described Indian --
Felix Frankfurter: Within subject matter of a statute, they intrinsically make what you call an exception is an exception of the difference.
Arthur Lazarus, Jr.: Your Honor, the statute itself --
Felix Frankfurter: I don't agree with it, I'm just saying that I probably (Inaudible) with Indians of any problem, don't get much help out of these generalities.
Arthur Lazarus, Jr.: The -- if I may give you one more generality and then get to a particularity, the -- the next thing is that in the statute itself, in dealing with Indian lands, Congress made a distinction, and where it dealt with Indian reservations, it said the definition of reservations includes only tribal lands. With respect to individually allotted lands within Indian reservations, they get treated some other way. Now, here was a clear-cut example of where Congress in the statute drew a distinction within Indian reservations between individual lands and tribal lands. Now, what the Government is asking us to do is to say Congress drew another distinction. It was not only a distinction between individual and tribal but also tribal-owned in fee or a tribal -- by the Indians or a tribe owned in fee by the United States.
Felix Frankfurter: I well understand -- I well understand and appreciate, I think, that where Congress deals with Indian legislation, where it is concerned with Indian power or interest, reservation interest, that the generality which you invoked is relevant and conclusive, but in this statute, it wasn't dealing with Indian problem, it was dealing with another kind of category, namely, what -- as to what lands, regarding what land permission must be given to exercise the power of eminent domain which, without such permission, wouldn't exist. And therefore, the problem with legislation was not vis-à-vis Indians but vis-à-vis government lands.
Arthur Lazarus, Jr.: Then -- then, Your Honor, I think I would like to get to the particular point which I think effectively demolishes the Government position here, which is very (Inaudible). I think we have to agree if we look at the statute that Congress intended to deal with Indian lands under the statute. It referred to them in Section 3 (2), it referred to them in Section 10 (e). And by reference, they're included in Section 4 (e). Now, the Government's position boils down to this that -- that Indian lands that Congress was intending to deal with in the Federal Power Act are only Indian lands which the United States may dispose of under the Property Clause. And I submit, Your Honor, that if we accept that construction, we eliminate virtually all Indian lands in the United States from the Act, because what kind of Indian lands do we have nowadays? We've got, let's say, in rare instances, the type of Indian reservation that was under consideration and before this Court in the McGowan case back in about 1940. This was land that the United States had purchased with gratuity funds. It was on the public domain or there with private land in the State of Nevada, had been purchased with gratuity funds and set aside for it. All right. I would have to concede that is land owned by the United States, but the number of acres in that category is infinite (Inaudible). We have some reservations set aside by executive order where the Indians occupying it have only aboriginal rights and which, as against the United States, are non compensable. But the bulk of all Indian reservations in the United States are reservations today where the Indians have recognized titles to their lands, either by virtue of treaty or by virtue of statute or by virtue of some form of recognition by the United States Government. And it has been the consistent rule in this Court that where a tribe has recognized title to its reservation lands, it has a compensable property interest. It has a property right under the Fifth Amendment. Now, in this situation --
Felix Frankfurter: It may have that without having a fee.
Arthur Lazarus, Jr.: That is correct, Your Honor. But in this -- under the Federal Power Act, the Government's position is that if their legal title is in the United States, the United States may dispose of that interest under the Property Clause. Now, I will not get into this subject of whether the interest of the United States where it had fair legal title as a property interest. Let us assume that it is, assume that the United States can dispose of its fee under the Property Clause, it cannot dispose of the Indians' interest under the Property Clause. It has to invoke some other source of authority to dispose of the Indians' interest, because that is not property of the United States. And this Court has so held on repeated occasions. It has -- now, in the Government's reply brief, they tried to deal with this question by saying, “Oh, we invoke the power of eminent domain”, but under the Federal Power Act, they don't invoke the power of eminent domain with respect to lands where Indians have recognized titles. They license it under 10 (e). And I say the only way you can license under 10 (e) is under the Indian Commerce Clause.
Hugo L. Black: May I ask you, is there any difference between practically -- basically speaking are you saying that they do not have a right to take it by eminent domain but they have a right to license it in some way so they would pay differently?
Arthur Lazarus, Jr.: No, my -- my point here -- my point here is this, Your Honor.
Hugo L. Black: I'm talking about practically speaking when -- I haven't quite understood it here, is there any dispute here with the value?
Arthur Lazarus, Jr.: No. Not at all.
Hugo L. Black: Is there any difference of relative money would go directly to the Indians or whether it was those of the Secretary of Interior?
Arthur Lazarus, Jr.: Not -- not at all. As a matter of fact, I have -- I have said in my brief that my own view, and I must say that I don't think the court below agreed with me on this thing, this is not at issue, but my own view is that my client's land, the Tuscarora lands, if they can be licensed, are not subject to condemnation under Section 21 but are subject to the provisions of 10 (e) which call for an annual rent.
Charles E. Whittaker: So that you never loose the title.
Arthur Lazarus, Jr.: That is correct.
Charles E. Whittaker: But would continue to get an annuity ad infinitum.
Arthur Lazarus, Jr.: Well, the license only runs for 50 years and the provisions are with respect to Indian reservation that at the end of 20 years, we'll review how much we're receiving. If it isn't adequate, we get more and if it's under review 10 years --
William J. Brennan, Jr.: You say we get more, who gets more.
Arthur Lazarus, Jr.: Oh, this would be we being the Indian.
Hugo L. Black: It is the (Voice Overlap)
William J. Brennan, Jr.: (Voice Overlap)
Arthur Lazarus, Jr.: Well, paid to the Secretary for their benefit.
Hugo L. Black: In either instance.
Arthur Lazarus, Jr.: Yes.
William J. Brennan, Jr.: In other words, they never get the actual money except that he --
Felix Frankfurter: Goes in --
William J. Brennan, Jr.: -- applies it or goes it out to him.
Arthur Lazarus, Jr.: That's correct.
Charles E. Whittaker: Well, now can you point to any language in Section 10 that deals with payment other than to the United States?
Arthur Lazarus, Jr.: No, there is none.
Charles E. Whittaker: Now, then, may I ask you first? I got a series of two or three questions. Do you agree that it is within the power of Congress to artificially define the word “reservation” for the purposes of the Power Act?
Arthur Lazarus, Jr.: Yes, sir.
Charles E. Whittaker: Number two, if the findings that are required by 4 (e) mainly that the license will not interfere with or be inconsistent with the purposes of the -- for which the reservation was created had been made by the Commission, then you would claim, would you, that you would be entitled to payment on an annual rental basis under 10?
Arthur Lazarus, Jr.: That is correct.
Charles E. Whittaker: I see. Now, I understand you.
William J. Brennan, Jr.: Well, does that then the difference as far as the Indians are concerned assuming now the Government can get these lands or the Power Authority can for the purposes of this project? If this would've be, by condemnation, would be a lump sum payment, is that it?
Arthur Lazarus, Jr.: Well, in this case, we never reached this question around. You see --
William J. Brennan, Jr.: Well, I'm -- I'm just trying -- put in -- make this hypothetical. It's -- if the -- if there could be condemnation here, there would be a lump sum payment.
Arthur Lazarus, Jr.: That is correct.
William J. Brennan, Jr.: And if there cannot be and yet they may be utilized for the project, I gather, you say 10 (e) applies and the Indians will get X dollars over whatever period of year, is that it?
Arthur Lazarus, Jr.: That is correct. Now, I -- I would like to --
William J. Brennan, Jr.: Oh, was that so?
Arthur Lazarus, Jr.: Now, if -- if -- I understand what you're saying is that if Tuscarora land -- it is my position that if Tuscarora lands can be taken --
William J. Brennan, Jr.: Yes.
Arthur Lazarus, Jr.: -- the Tuscarorers will not get a lump sum payment on -- on the condemnation but rather will get compensation on an annual basis under Section 10 (e). That is my position --
William J. Brennan, Jr.: Yes, I --
Arthur Lazarus, Jr.: -- although --
William J. Brennan, Jr.: -- I understand that, but suppose they're wrong and suppose they may be taken at condemnation, then it's a lump sum payment.
Arthur Lazarus, Jr.: Then it is a lump sum payment.
William J. Brennan, Jr.: And the --
Arthur Lazarus, Jr.: And this --
William J. Brennan, Jr.: -- difference between the two sums maybe very great.
Arthur Lazarus, Jr.: Very substantial. Yes.
William J. Brennan, Jr.: Is that what we're fighting about here?
Arthur Lazarus, Jr.: No, sir. Not at all. That is not in this case at all. I'm -- I'm just to say one other thing. When I say my position here, if we ever reach that question would be that we are paid under 10 (e). The Court of Appeals below did not agree with me on that. In a footnote they indicated otherwise that they thought the land would be condemns. The Court of Appeals for the Second Circuit also said that this land could be condemned. But these are questions which we do not reach in this case because the object, in fact, in this case is that there is no authority to use Tuscarora lands. That being the situation, we don't have to worry about how we'll compensate.
Charles E. Whittaker: And that is the situation in your argument, as I follow you, because the findings required by 4 (e) were not made by the Commission.
Arthur Lazarus, Jr.: Could not be made and the Commission said it couldn't make them. And my --
Felix Frankfurter: (Voice Overlap) --
Earl Warren: (Voice Overlap) --
Felix Frankfurter: I beg your pardon for that.
Earl Warren: Mr. Lazarus, I -- I was going to ask you this. The counsel in his last few remarks said that the reason, one of the reasons at least, why there were no congressional action sought this last year was because you -- you and -- and your people and the authority could not agree upon a -- a bill. What was the difference of opinion, just generally speaking, what was -- if -- if there was such a difference? Was it this difference between condemnation and license fee?
Arthur Lazarus, Jr.: No, Your Honor, it was not. I drafted the bill and submitted it to the Power Authority. And the response that I got is the response which is given in Footnote 5 in my brief from Mr. Moses, the Chairman of the Power Authority, to the effect, we will not make a settlement contingent upon passage of federal legislation. You see, it was my position that the Tuscarora Nation was prohibited by law from selling its lands in the absence of congressional consent. The Second Circuit so held, the court below so held. So I said we can come to an agreement but that agreement is not affected until it is embodied in federal legislation. And we came to an agreement, and I wrote it up in a draft bill to be submitted to Congress and the Power Authority said, “No, you must agree to the settlement and then you can go to Congress and try and get some legislation, and we'll help you, but we will be on your land at this point.” And I said, “Well, I can't do that in the face of two Court of Appeals decisions prohibiting me from doing.” And that is where we broke down.
Earl Warren: Now, your -- under your proposal, the -- the authority would have gotten the use of this -- of this land and then the --
Arthur Lazarus, Jr.: We -- we --
Earl Warren: -- project would not have been retarded.
Arthur Lazarus, Jr.: That is correct. Our land is not necessary for the project.
Earl Warren: Yes, well, I was just asking.
William J. Brennan, Jr.: Well, it's -- definitely, it had to got that legislation. Had you proceeded far enough to reach something like an agreement on the price that which it served?
Arthur Lazarus, Jr.: Oh, yes, we had agreed on all economic issues. The only economic issue left open was whether we were going to get free electricity. And I -- this, the Power Authority said they would not give us which was somewhat incomprehensible to me because they were the ones who first offered it. So -- but except for that minor issue which did not involve very much in dollars and cents, we were agreed on all economic issues, and it was strictly on this, shall we say, procedural ground that we broke down. And -- and as I -- as I say in my brief, I couldn't do otherwise because it was illegal to do it.
William J. Brennan, Jr.: Well, then may I ask, if that agreement has ever been consummated and the purchase price to pay it again, to whom would it have gone?
Arthur Lazarus, Jr.: In that situation, it would have gone as directed by the legislation. And I don't think we reach the point of saying whether it would go to the Secretary of the Interior entrust to the Nation or whether it would go direct to the Nation. We did have --
Hugo L. Black: Is that the real bone of contention?
Arthur Lazarus, Jr.: No, no.
Felix Frankfurter: As -- as I understand it, do I understand it correctly that you're not claiming here, you're not with this statute the -- this license on the ground that the practicality would show if it were done one way, it would be more profitable to describe that -- that it would have done this way. You're standing on your legal right not to have this land condemned --
Arthur Lazarus, Jr.: That's --
Felix Frankfurter: -- as an abstract -- as an abstract legal proposition on which you have a right to stand. Is that right?
Arthur Lazarus, Jr.: That is correct, Your Honor. The -- the -- when I talk about settlement here, settlement is what lawyers always do in litigation. You never know whether you're going to win or loose. And -- and I got from my client what I thought was worth the risk of -- of taking. But unfortunately, it didn't come about. My position here now is not that we are ever going to settle it, we get more money now because this Court can't give us that. My position here now is that we have a right to hold our lands until Congress says otherwise.
Felix Frankfurter: In other words, your -- your whole long, long try part of it of Indian interest, like myself, you're not making any arguments of any damage that would be done with the Indians, an interest that would be equal inference except their right to have the law of the land.
Arthur Lazarus, Jr.: That is correct.
Tom C. Clark: Is your bill --
Arthur Lazarus, Jr.: And to live -- and to live on their reservation if they have for 150 years.
Felix Frankfurter: Yes, but -- but they wouldn't be leaving it for a settlement it had gone through.
Arthur Lazarus, Jr.: That is -- but our settlement provided, Your Honor, that there will an alternative land taken over, that there will be (Inaudible) for an agreement that would require -- the settlement requires that Congress to declare that the new land that would be acquired to be officially Tuscarora Reservation. It doesn't seem we would not be giving up under the terms of the settlement, any land. We will --
Felix Frankfurter: But you would --
Arthur Lazarus, Jr.: -- get land from --
Felix Frankfurter: -- be giving up this land for a price, is that right?
Arthur Lazarus, Jr.: That is correct.
Tom C. Clark: Mr. Lazarus under your bill that drew in the -- that price to be direct to the Tuscarora (Inaudible)?
Arthur Lazarus, Jr.: I just don't remember. It was not a material fact, Your Honor.
Tom C. Clark: (Inaudible) --
Arthur Lazarus, Jr.: I just don't remember at this time.
Felix Frankfurter: It's not important.
Arthur Lazarus, Jr.: Yes. Now, I would like, in the -- in the minutes remaining to me, to deal with the arguments that the Government advanced with -- with respect to the 1957 statute in terms of consent by implication. Now, this argument is founded upon three cases, Henkel against United States, Spalding against Chandler and Missouri, Kansas & Texas Railway Company against Roberts. Now, I'd like to take the last one up first before it's the only points to mine. This case is cited by defendant at page 53 and -- pages 53 and 54 of its main brief for the proposition, and I now quote, “The taking of Indian reservation land was authorized by the grant of a railroad right of way which 'necessarily involved their possession' despite absence of any showing that Congress had been aware of that necessity.” Now, without getting too deeply into the facts of the Missouri, Kansas & Texas Railway Company case, I would like to call your attention to this Treaty of September 29, 1865, the Osage Nation. Now, these lands, what was involved in Missouri, Kansas case was a grant of land to the State of Kansas in aid of construction of a railway. And that grant run through the Osage Reservation. And it's the Government's argument that by necessary implication and without congressional knowledge, the taking of the Indian lands is authorized. Now, the grant to the State of Kansas was the Act of July 26, 1866. I would like to call your attention to the fact that about nine months previously in 1865, the Osage ceded the bulk of the lands covered by the grant. In Article 11 of the treaty of cession specifically says “Any railroad company, when the lines of their roads necessarily passed through the lands of said Indians, shall have the right of way upon payment of fair compensation therefore.” Now, this Treaty came up before the Senate on June 26, 1866, that is 30 days before the grant for the State of Congress -- State of Kansas. And the Senate amended the Treaty to provide that the ceded lands could be sold under public landlord and then they added this proviso, “including any act granting lands to the State of Kansas, an aid of the construction of a railroad through said lands”. So my point here, Your Honors is, with respect to the Missouri, Kansas & Texas Railway Company case extends for the exact opposite proposition as that which was cited for by the Government. View with expressed congressional knowledge and expressed congressional provision for taking care of Indian lands. Now, the Henkel case is distinguishable on about half a dozen grounds which involved a voluntary sale for one, for two, it involved individual property not tribal property, for three, actually, the Indians didn't have any rights, they hadn't any inequities, and four, whatever equities they had where under a statute which granted the United States the power to take the lands for public purposes. Insofar Spalding is concerned, the -- what the Government cited and dictated to begin with, in addition to that, there, in the Spalding case, we had a specific grant of a specific right of way to a specific company. That is not what we have in this case. In this case we have just a mere general authorization of the Federal Power Commission to issue a license for non-federal instrumentality. So this dissent by implication argument as the Government tries to run just doesn't exist. There was no authority for it. Now, I also would like to deal very briefly with an argument made by the Power Authority Industry not made by the Government and understandably so that the decision rendered by the Second Circuit in this case is somehow binding it on the Court of Appeals for the District of Columbia, that the Second Circuit decision would be related litigation. The Power Authority argument is based upon a complete misconstruction of what the Court of Appeals for the Second Circuit thought. The case before the Court of Appeals for the Second Circuit was an injunction proceeding against the appropriation of Tuscarora lands while the review could be independent down here in the District of Columbia Circuit. What the Court of Appeals for the Second Circuit decides and (Inaudible), if the Power Authority has a valid license, it may be gambling to get back to the question of 10 New York Section 21. But of course, the basic premise upon what -- which the Court of Appeals for the Second Circuit was operating is not true. The Power Authority is not a valid licensee and therefore, anything that the Second Circuit has to say on this subject would -- may go out of the window. Now, of course, as Mr. Justice Harlan pointed out in his opinion when we came up with question of stay on the Second Circuit decision, the issue of the validity of the license and the applicability of Section 4 (e), Tuscarora lands is within the exclusive jurisdiction of the District of Columbia Circuit, the court below. By statute, Section 3 -- 13 (b) of the Federal Power Act which vest exclusive jurisdiction in the reviewing court and of course, is also in accordance with the opinion of this Court in the City of Takoma case. So that's what we have is -- is argument to the effect that the Second Circuit in someway foreclose the court below in dealing with the issue in this case is just not based upon any principle of law announced by this Court or announced by Congress. Beyond that, I have no further argument in this Court.
Speaker: May I ask you a question? (Inaudible)
Arthur Lazarus, Jr.: Work is -- work is going on every place upon the Tuscarora Reservation. With respect to the reservation itself, the Power Authority did get permission and has (Inaudible) along these road lines. This is what we are trying to stop when we asked for the stay, but we couldn't get to it. This is what we find in the Act to say that we couldn't (Inaudible). They have made provisions for building these (Inaudible) so that -- as a matter of fact, (Inaudible)
Felix Frankfurter: You made ever --
Arthur Lazarus, Jr.: -- they have made provisions for building the dikes higher so that they could put in more water (Inaudible). Of course, my point is they (Inaudible) so that I -- I -- had exactly what they needed without taking any Tuscarora land.
Felix Frankfurter: Did you say the -- what did you say a minute ago about they couldn't use the Tuscarora land ever? What did you say it was, in answer to Justice Harlan's question?
Arthur Lazarus, Jr.: Well, they're not using Tuscarora land now.
Felix Frankfurter: And then you said they couldn't be using it. I don't mean --
Arthur Lazarus, Jr.: My point -- my point is to saying -- oh, my point here is that with the higher dikes, it's acre-feet, as I say, is -- is a function not only of circuit but also of height, and with the higher dikes, they don't need (Inaudible) if they use the higher dikes (Inaudible) even if they get Tuscarora land, that's our point here.
Felix Frankfurter: MThe provision is about two thirds moot, is it?
Arthur Lazarus, Jr.: Yes, sir. That's my opinion. I think it's about all (Inaudible)
Felix Frankfurter: (Inaudible)
Arthur Lazarus, Jr.: Because I think -- because I think they can build it elsewhere.
Felix Frankfurter: No, that is -- that wouldn't make it moot [Laughter], but according to your statement if what you say is so, it's physically two thirds moot, is it?
Arthur Lazarus, Jr.: But did -- did I -- I do not have the facts on it, Your Honor, I --
Felix Frankfurter: No, but you stated some facts.
Arthur Lazarus, Jr.: I -- I deduce it from what -- from what the Power Authority had said in its brief with respect to what has to be done even if it state its want, and they talk about new application before the Power Authority and they talk about the higher dikes and from this, I conclude that if they didn't want to use or they didn't want the -- the reservoir (Inaudible), but I conclude it has the authority to build along here and has it possible to build the dike 15 feet high which gives them that many thousand more acre-feet of water. So there is no sense in taking 1,383 acres (Inaudible) get the 50,000 feet reservoir by taking let's say 300 or 400 acres. But of course, that is the -- the basic -- the basic position here is that the Tuscarorers are standing on their right, as you say Mr. Justice Frankfurter, to remain in the peaceful use and occupation of their reservation in accordance with the laws of the land. And they are standing on their right to stay there until Congress tells them that they have to get out and Congress has not yet told them that that is the case.
Earl Warren: Mr. Solicitor General.
J. Lee Rankin: Mr. Chief Justice, may it please the Court. I'd like first to try to reach the (Inaudible) this land as compared to (Inaudible). This is the land within this (Inaudible) with the whole Tuscarora Reservation. (Inaudible) but could be used for (Inaudible) and there's considerable work here -- I mean here, here and around this swamp. This is Exhibit 227 that is not in this transcript of record but it's in the whole record that the Court has. And I rather than relying on me entirely, I suggest that you might want to compare it and see for yourselves (Voice Overlap) --
Earl Warren: They're substantially the same.
J. Lee Rankin: Yes.
Earl Warren: That's all I was interested in.
J. Lee Rankin: Now, in regard to that, the area that was lobbied in this 1100 acres to directly from the east and contiguous in regard to settlement. It is immensely federal land. It's been tilt by a white farmers and (Inaudible) with much better improvements. So that it is not something far away in answer to one of the questions that was asked by a member of the Court. It is contiguous land and how much it -- it is better land as farmland and so forth whether it says by their purposes or not is another question.
Earl Warren: But it wouldn't be a part of the reservation unless Congress made it so, would it?
J. Lee Rankin: Well, I don't understand that this is really a congressional reservation at all, but the State of New York did offer to make a tax-exempt like this land is, so as to give them that benefit. And I think that would be substantially what their benefits were and I think it would still be protected by the trust interest of the United States as guardian. Now, the question was asked in regard to --
Earl Warren: Pardon me, I am just going to ask this, General, Mr. Lazarus said that there were a very few economic differences between the parties, and that the main thing they're interested in was to getting this -- this land attached to and becoming a part of the reservation if they gave up this -- this land that -- that the authority wants. What -- what objection would there be to doing that by congressional acts and I'm wondering?
J. Lee Rankin: The great problem about the legislation, Mr. Chief Justice, was the character of the proposed bill that was suggested. And I haven't examined this myself, and I haven't -- just telling what I was advised about it, but the -- the difficulty at least that the Power Authority in the State of New York had with it, whether they were right or not, if the Court wishes I will try to secure a copy and furnish it, was that the effect of the bill would be not only to reach this particular problem of condemnation but will raise of the question of the whole 150 years of New York's condemnation of Indian lands in connection with roads and every other public project that counsel for the authority has described. New York has followed the practice of condemning these Indian lands for they were not owned by the United States just like they were anybody else's. And so, this legislation would show a recognition of the State of New York of that kind of theory. And they were just unwilling to expose themselves to a litigation that would be almost limitless.
Earl Warren: They -- they referred was that if the intention of Congress to permit this land to be taken is as clear as the authority of the Government believe that it is, why wouldn't -- why wouldn't Congress be willing to take care of this situation by this, this objection with these things that you (Inaudible)?
J. Lee Rankin: Well --
Tom C. Clark: Why couldn't it be done much quicker than the litigation to all the courts in the act?
J. Lee Rankin: I -- I doubt that the impression had no part in this kind of negotiation so I don't know --
Earl Warren: Yes, yes, yes.
J. Lee Rankin: -- of my own knowledge that the parties couldn't agree to that limited kind of legislation and that it would -- would only be legislation was so broad that would threaten everything that New York States done for many years in this kind of action.
Hugo L. Black: But the only issue was, wasn't it, is really as to whether they have the power to condemn in the state before that.
J. Lee Rankin: Well, there's the further problem in this case, and I want to turn to that next but --
Hugo L. Black: Well, what I meant was --
J. Lee Rankin: -- for the question of the license whether it's valid.
Hugo L. Black: But what I meant was if that's the only thing I should say Congress (Inaudible) to condemn, there's no problem with this to condemn, I mean just as Congress wouldn't have the bill.
J. Lee Rankin: Well, I -- I --
Hugo L. Black: I don't understand why there hasn't been effort made to get that way that you're arguing? (Inaudible).
J. Lee Rankin: Mr. Justice Black, I can't answer that except the parties couldn't agree on the type of legislation. Now, why they didn't each try to go their own way and get some solution, I don't know.
William J. Brennan, Jr.: (Inaudible)
J. Lee Rankin: Well --
William J. Brennan, Jr.: (Inaudible)
J. Lee Rankin: I think the Federal Government is greatly interested in the license and having it effective, we thought it was taken care of by the legislation. Now, when you come to Mr. Justice Black's suggestion, unless there could be some doubt, well, of course --
William J. Brennan, Jr.: (Inaudible)
J. Lee Rankin: -- it's here because of that and their other decisions. So I don't --
Felix Frankfurter: Tuscarora stands on the right, the Government stands on the right, the most stand on the right.
J. Lee Rankin: [Laughs]
Felix Frankfurter: Everybody stands on the right.
J. Lee Rankin: Well, I -- I [Laughs] hope it isn't that kind of a question before you, Mr. Justice.
Felix Frankfurter: I was -- thought I was describing very accurately the situation.
J. Lee Rankin: I would like to turn just briefly to the question of the construction of this Act, and I think the whole case turns upon this one question. And that is Section 4 on page 80 of the Government's brief that's been referred to before. If you read as -- as it starts out, you'll notice the Commission is hereby authorized and empowered to issue licenses. Now, that's all that Section 4 is about. Giving the Commission the power to issue a license but this Act of 85-159 bearing on 7 -- page 79, Section 2 at the bottom, and also the direction as to who should receive this license doesn't give any power or question or right in the Commission to decide who shall get this license. It doesn't give them a chance to consider whether or not there should be a reservation involved or any other elements in Section 4. This Act is conclusive, and I emphasize that. This Act says this license shall be issued under the terms of this Act. And 4 (e) deals with the question of whether you shall or shall not issue a license. It is just that simple. Now, if we would, for a moment --
Hugo L. Black: I don't quite get that.
J. Lee Rankin: You see, in Section 4, the Congress is telling the Commission that they are empowered, they are authorized and empowered upon certain conditions to issue a license. And if they find that -- for instance, assume that this was a government reservation. Let's assume that this was an important military reservation here, belongs to United States Government. Section 4 (e) requires that there'd be a finding before you can issue a license, that there'd be no interference or inconsistency with it. That's not just confined to -- to Indian lands, it applies to Government reservations too. But Congress has taken that away from the Commission. If --
Hugo L. Black: Which part?
J. Lee Rankin: In the -- the other Act on page 79, in Section 2 and also in the beginning on page 76. Now, if you turn to 76 first, the Federal Power Commission is hereby expressly authorized and directed. They're given no choice. If they would find some federal reservation, some military reservation of prime importance in exactly that same space that Section 4 (e) would apply to, and it interfered and was inconsistent, they still are directed by the Congress to proceed to issue this license, and they're given no choice.
Hugo L. Black: (Voice Overlap), but what about (b)?
J. Lee Rankin: Then the -- they shall include among the licensing conditions in addition to those deemed necessary and required under the terms of Federal Power Act certain specific things. Now --
Hugo L. Black: Suppose they do not --
J. Lee Rankin: -- you want to know what they include in it.
Hugo L. Black: -- suppose they do not do that -- Suppose they do not do that, is it valid?
J. Lee Rankin: Well --
Hugo L. Black: Let's just assume for the moment.
J. Lee Rankin: I'm having --
Hugo L. Black: -- without -- without imposing those conditions -- following those conditions.
J. Lee Rankin: I'm having difficulty with what conditions you are referring to, Mr. Justice.
Hugo L. Black: Federal Power Commission shall include among the licensing condition.
J. Lee Rankin: Yes. Now -- now, Section 10 --
Hugo L. Black: I -- yes, suppose they did not include whatever conditions are required just to get Section 10.
J. Lee Rankin: Well --
Hugo L. Black: Suppose they issued it without complying with those conditions, is it valid or invalid?
J. Lee Rankin: It would be invalid. But Section 10 is the one that has the licensing conditions for the Federal Power Act, not the other ones. Now, if you would turn with me to page 81 --
Hugo L. Black: But Section -- but Section (e) says include among the licensing condition in addition to those being necessary, I assume that complies 10 (e), would it not?
J. Lee Rankin: No, not 4 (e) at all because that is the power to grant the license. Section 10 --
Hugo L. Black: I'm talking about 10.
J. Lee Rankin: Oh, I'm sorry.
Hugo L. Black: I'm talking about 10.
J. Lee Rankin: Well, 10 doesn't have any -- any question of interfering whether inconsistent, Mr. Justice.
Hugo L. Black: The one that says that in this make finding, suppose that apply.
J. Lee Rankin: Well, I -- I say --
Hugo L. Black: Suppose that is the condition and they didn't comply with it, is it valid or invalid?
J. Lee Rankin: It would be invalid, Mr. Justice, but it does not apply. That's my point.
Hugo L. Black: That -- that's the conclusion in my mind.
J. Lee Rankin: Yes, because --
Hugo L. Black: Suppose one --
J. Lee Rankin: -- what we try to --
Hugo L. Black: -- suppose one disagreed with you on that, does that end the case?
J. Lee Rankin: Well, if the -- if that condition is properly required, we say that in -- the proper interpretation --
Hugo L. Black: You say it doesn't.
J. Lee Rankin: It doesn't in this -- to this particular land anywhere.
Hugo L. Black: That's right.
J. Lee Rankin: So that's still left but you may still disagree with that, then if you disagree with that, then I think that condition is no complied with and the decision below would be affirmed. But I am saying to you, and I think that any examination will satisfy you that Section 4 is the power to issue a license. And it says in that event, you will see -- you'll make the finding that it doesn't interfere or isn't inconsistent with. And I am saying the Congress said you shall disregard all of that business and issue this license in so many words. And that the authority and power and direction to issue the license is covered, so that 4 can have nothing to do with this matter. Then you turn from the beginning there to the -- the conditions, licensing conditions, and that's Section 10 in the Federal Power Act. It isn't 4 at all. Section 10 provides certain conditions that they shall consider and see whether they apply and they shall apply according to the direction of the Congress where isn't inconsistent with the basic Act of 1957 such additional conditions in Section 10 as are applicable. So I'm trying to present the argument and I think it's conclusive in regard to the validity of this license that 4 has no application whatsoever, that the Congress on its own decided that that -- that Section should not apply, that this particular license not only it was authorized but they were directed to grant it. And then I say that once --
Hugo L. Black: You mean that the only licensing conditions of the Federal Power Act are those that are claimed in 10 (e)?
J. Lee Rankin: Yes. It's -- it's specially noted in the Act as conditions.
Hugo L. Black: 10, Section 10.
J. Lee Rankin: Yes, Section 10. Conditions of the licenses is the heading that's used on it.
Hugo L. Black: That's Section 10.
J. Lee Rankin: Yes. And Section 4 is the authority to make the license in the first place and that was granted and precluded by the other. And then I just, if I may, have one more minute, Mr. Chief Justice and the Court, I would like to suggest that once you come to that conclusion, this Court has held that these -- these restraints on alienation, and that kind of general legislation has no effect on the sovereign, that the sovereign, once it decides to use a particular property. Now, you may have troubled the question of what the Congress really knew and decided this. But if it did decide, then those considerations have no bearing upon the sovereign's being able to decide the United States. This public use is more important. Now, if they do decide that and it's already been dedicated, of course, they have to compensate for the prior use that they have dedicated to before. But it doesn't keep the sovereign from taking it, otherwise, we couldn't have these public properties developed.